Citation Nr: 1630759	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-47 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular joint degeneration. 


REPRESENTATION

Veteran represented by:	Heather VanHoose, Esq. of the Jan Dils Group


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from January 1988 to April 1988, and on active duty from October 2003 to February 2005, to include a tour of duty in Iraq from February 2004 to December 2004.

The issue of entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular joint degeneration comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran provided testimony at a Board hearing regarding the issue of entitlement to an increased evaluation for left shoulder acromioclavicular joint degeneration.  A transcript of the proceedings has been associated with the record. 

In July 2011 and February 2014, the Board remanded the issue of entitlement to a higher evaluation for left shoulder acromioclavicular joint degeneration to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's left shoulder acromioclavicular joint degeneration was manifested by subjective complaints of pain causing a reduction in physical activity.  Remaining functional use is better than shoulder level.  There are no recent dislocations.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left shoulder acromioclavicular joint degeneration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim of entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular joint degeneration. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwinv. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs), Social Security Administration (SSA) records, and post service records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in January 2009, August 2010, January 2012, and June 2014.  The examinations were conducted by  medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In March 2011, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties an VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In July 2011 and February 2014, the Board remanded the Veteran's claim for a higher evaluation for left shoulder acromioclavicular joint degeneration to obtain outstanding treatment records, and to provide the Veteran with a VA examination to determine the current severity of his left shoulder disability.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for left shoulder acromioclavicular joint degeneration is thus ready to be considered on the merits.

II.  Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans' Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's right shoulder disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behaviour of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

In a March 2009 rating decision, the RO granted service connection for left shoulder pain, effective October 28, 2008, under Diagnostic Code 5203.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Disability ratings for the shoulder may also be assigned under the following Diagnostic Codes:

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

In January 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left shoulder disability.  The Veteran explained that he injured his left shoulder at a firing range during service.  His arm went numb and he developed severe pain in his left shoulder.  He endorsed symptoms of giving way, pain, stiffness, incoordination, and moderate flare-ups.  Flare-ups occurred several times per week and consisted of feeling cold and numb from the shoulder to his fingers.  Range of motion studies showed:  flexion from zero to 160 degrees; abduction was from zero to 70 degrees; and, external rotation was from zero to 90 degrees.  There was no objective evidence of pain or limited range of motion following repetitive motion.  Findings were negative for ankylosis.

In August 2010, the Veteran was afforded a VA examination to determine the severity of his left shoulder disability.  At the examination, the Veteran had symptoms of pain and stiffness.  Upon physical examination there was no loss of bone, recurrent shoulder dislocation, or inflammatory arthritis.  Range of motion studies showed flexion from zero to 180 degrees; abduction was from zero to 180 degrees, internal rotation was from zero to 90 degrees, and external rotation was from zero to 90 degrees.  There was no objective evidence of pain or limited range of motion following repetitive motion.  Findings were negative for ankylosis.  X-ray findings showed no fracture or dislocation.  

In January 2012, the Veteran underwent imaging studies.  The Veteran reported chronic left neck and shoulder area pain since 2003.  There was narrowing of the acromioclavicular joint.  There was fluid adjacent to the biceps tendon.  The tendon itself was intact.  The rotator cuff and glenoid labrum were otherwise intact.  There was acromioclavicular joint degeneration.

In June 2014, the Veteran underwent his most recent VA examination to determine the severity of his left shoulder disability.  At the examination, the Veteran reported that his left shoulder hurt when he turned the steering wheel in his car.  Imaging studies showed acromioclavicular joint degeneration in the left shoulder with a small amount of fluid adjacent to the biceps tendon.  Range of motion studies showed flexion from zero to 150 degrees with pain beginning at 150 degrees, and abduction was from zero to 150 degrees with pain beginning at 150 degrees.  Muscle strength testing was normal for abduction and flexion.  There was no ankylosis of the glenohumeral articulation or recurrent dislocations.  The VA examiner commented that after exercise there was no increase in pain, no loss of range of motion, and no loss of strength.

The current 10 percent evaluation is consistent with pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, the arm must be functionally limited to shoulder level or less.  Alternatively, the disorder may be rated on impairment of the clavicle/scapula or dislocations.

A 20 percent evaluation under Diagnostic Code 5203 is not warranted.  The evidence of record is against a finding of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula with loose movement.  X-ray studies showed mild to moderate hypertrophic degenerative changes on the inferior glenohumeral articular margins.  There was no fracture or dislocation identified.  Additionally, strength testing was normal.  See 38 C.F.R. § 4.71a.

The Board also considered the Veteran's left shoulder disability under the Diagnostic Code for limitation of movement.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted when the Veteran's arm raise is limited to shoulder level.  The Board finds that a rating in excess of 10 percent for the left shoulder disability is not warranted, as neither VA examination report showed evidence of limitation to shoulder level that would be required for a rating in excess of 10 percent.  In fact, the examination reports noted active flexion, at worst, to 150 degrees and abduction, at worst, to 150 degrees without ankylosis.  Even considering the Veteran's pain on motion, there is no evidence that the Veteran's arm raise is limited to shoulder level or 90 degrees.  38 C.F.R. § 4.71a.  
Further, the evidence is against a finding of ankylosis of the scapulohumeral articulation or impairment of the humerus to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  More specifically, there is no history of frequent dislocations or even recent dislocations.

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability as they were based on objective clinical findings and the VA examiners' expertise.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his left shoulder disability.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected left shoulder disability at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment manifested by pain and limited range of motion attributable to the Veteran's left shoulder disability.  The rating schedule fully contemplates all symptomatology and treatment associated with the left shoulder disability.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Currently, a request for a Board hearing is pending before the AOJ regarding the issue entitlement to a total disability rating based on individual unemployability (TDIU).  Therefore, the Board will defer adjudication of this issue.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular joint degeneration is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


